                                            Case 4:20-mc-80116-DMR Document 16 Filed 12/08/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        IN RE APPLICATION OF MAHMOUD                    Case No. 20-mc-80116-DMR
                                            VAHABZADEH.
                                   8                                                        ORDER ON MOTION TO VACATE
                                                                                            ORDER GRANTING 28 U.S.C. § 1782
                                   9                                                        APPLICATION AND TO QUASH
                                                                                            SUBPOENA
                                  10
                                                                                            Re: Dkt. No. 4
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner Mahmoud Vahabzadeh (“Mahmoud”) filed an ex parte application seeking

                                  14   discovery pursuant to 28 U.S.C. § 1782 from Respondent Mostafa Vahabzadeh (“Mostafa”) to

                                  15   obtain evidence for use in foreign proceedings. On August 28, 2020, the court granted Petitioner’s

                                  16   section 1782 application and authorized issuance of a document subpoena to Mostafa. [Docket

                                  17   No. 3.] Mostafa now moves pursuant to section 1782 and Federal Rule of Civil Procedure 45 to

                                  18   vacate the order authorizing discovery and quash the subpoena. [Docket No. 4.]

                                  19           This matter is appropriate for disposition without oral argument. For the following

                                  20   reasons, the motion to vacate is denied. The motion to quash is denied without prejudice, subject
                                       to the parties’ meeting and conferring and submitting a joint letter in accordance with the court’s
                                  21
                                       previous instructions. [Docket No. 15.]
                                  22
                                       I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                                  23
                                               Mahmoud filed this application seeking discovery in aid of proceedings in France
                                  24
                                       regarding the distribution of his late mother’s estate. Bibi Batoul Ghoraichi was an Iranian citizen
                                  25
                                       who died in Paris in 2014. [Docket No. 1-2 (Weissberg Decl., July 9, 2020) ¶¶ 4, 8.] Ghoraichi
                                  26
                                       was survived by Mahmoud, her youngest son; Mostafa, her eldest son; and Sahar, Sara, and
                                  27

                                  28
                                           Case 4:20-mc-80116-DMR Document 16 Filed 12/08/20 Page 2 of 9




                                   1   Mohammad Vahabzadeh, who are the three children of her late son, Reza Vahabzadeh. Id. at ¶ 8.1

                                   2   Mahmoud avers that before her death, Ghoraichi executed two wills in which she bequeathed her

                                   3   entire estate in France to him. Id. at ¶¶ 5, 6, 8, Ex. A. Ghoraichi’s estate consists of “movable

                                   4   assets and immovable property located in both France and Iran.” In October 2014, ownership of

                                   5   Ghoraichi’s apartment in Paris transferred to Mahmoud. Weissberg Decl. ¶¶ 9, 11.

                                   6          In 2017, Sahar, Sara, and Mohammad filed a lawsuit in Paris Civil Court against Mahmoud

                                   7   and Mostafa claiming a share of Ghoraichi’s French estate. Mostafa subsequently filed a legal

                                   8   brief in that action claiming his own share of the estate. Id. at ¶¶ 15, 16, Exs. D, E. Mahmoud is

                                   9   the defendant in the French lawsuit and disputes their claims. According to Mahmoud, although

                                  10   Mostafa, Sahar, Sara, and Mohammad have “den[ied] constantly that they have received anything”

                                  11   from the estate, he has evidence of “deeds of donations” of an apartment, farm, and land in Iran to

                                  12   Mostafa and his nieces and nephew, which he contends contradicts their claims. Weissberg Decl.
Northern District of California
 United States District Court




                                  13   ¶ 18, Ex. F.

                                  14          On January 29, 2019, the Tribunal de Grand Instance de Paris ruled that the claims by

                                  15   Mostafa, Sahar, Sara, and Mohammad for assets of Ghoraichi’s French estate “were admissible,

                                  16   without taking in account any assets they received in Iran” from Ghoraichi. Weissberg Decl. ¶ 19,

                                  17   Ex. G. Mahmoud filed an appeal of the January 29, 2019 judgment which remains pending.

                                  18   Weissberg Decl. ¶ 20, Ex. H. According to Mahmoud, Mostafa, Sahar, Sara, and Mohammad “are

                                  19   concealing the assets they have received in Iran . . . [and] are attempting to get an illegitimate

                                  20   share of [his] bequeath” from Ghoraichi. Weissberg Decl. ¶ 21.

                                  21          Mahmoud sought leave to serve two subpoenas on Mostafa, who lives in San Ramon,

                                  22   California. The subpoenas seek documents and deposition testimony regarding Ghoraichi’s estate

                                  23   and assets in Iran and worldwide. The document subpoena contains 17 requests for production of

                                  24   documents (“RFPs”). Mot. Ex. 1. The deposition subpoena seeks Mostafa’s testimony if

                                  25   necessary after production of the requested documents. Mot. Ex. 2. On August 28, 2020, the

                                  26   court granted the section 1782 application in part. The court granted leave to serve the document

                                  27

                                  28
                                       1
                                        Because the key individuals share the same surname, the court refers to Ghoraichi’s children and
                                       grandchildren by their first names for clarity and concision.
                                                                                         2
                                             Case 4:20-mc-80116-DMR Document 16 Filed 12/08/20 Page 3 of 9




                                   1   subpoena but denied without prejudice the request for leave to serve the deposition subpoena as

                                   2   Mahmoud failed to submit a list of topics for examination. [Docket No. 3.] The order permitted

                                   3   Mostafa to contest the subpoena by filing a motion to quash. Id. at 5. Mahmoud served the

                                   4   subpoena on Mostafa on September 4, 2020. [Docket No. 6 (Lvovich Decl., Oct. 12, 2020) ¶ 3.]

                                   5            Mostafa now moves to quash the subpoena pursuant to section 1782 and Rule 45. On

                                   6   December 1, 2020, the court issued an order vacating the hearing on the motion. [Docket No. 15.]

                                   7   In its order, the court noted that in the event that the court denies the motion to vacate, “it must

                                   8   then decide whether the subpoena is appropriately tailored and may be enforced in whole or in

                                   9   part.” Id. The court ordered Mahmoud and Mostafa to meet and confer about the scope of the

                                  10   subpoena to eliminate or narrow remaining disputes if the court deems the subpoena enforceable,

                                  11   and to submit a joint letter by December 16, 2020 setting forth their best and final proposed

                                  12   compromise for each issue. Id.
Northern District of California
 United States District Court




                                  13   II.      LEGAL STANDARDS
                                  14            A.     Discovery Pursuant to 28 U.S.C. § 1782
                                  15            28 U.S.C. § 1782 provides, in relevant part:

                                  16                   The district court of the district in which a person resides or is found
                                                       may order him to give his testimony or statement or to produce a
                                  17                   document or other thing for use in a proceeding in a foreign or
                                                       international tribunal, including criminal investigations conducted
                                  18                   before formal accusation. The order may be made . . . upon the
                                                       application of any interested person and may direct that the testimony
                                  19                   or statement be given, or the document or other thing be produced,
                                                       before a person appointed by the court . . . . To the extent that the
                                  20                   order does not prescribe otherwise, the testimony or statement shall
                                                       be taken, and the document or other thing produced, in accordance
                                  21                   with the Federal Rules of Civil Procedure.
                                       28 U.S.C. § 1782(a). The purpose of section 1782 is “to provide federal-court assistance in the
                                  22
                                       gathering of evidence for use in a foreign tribunal.” Intel Corp. v. Advanced Micro Devices, Inc.,
                                  23
                                       542 U.S. 241, 247 (2004). The language of section 1782 permits district courts to authorize
                                  24
                                       discovery “where three general requirements are satisfied: (1) the person from whom the
                                  25
                                       discovery is sought ‘resides or is found’ in the district of the district court where the application is
                                  26
                                       made; (2) the discovery is ‘for use in a proceeding in a foreign or international tribunal’; and (3)
                                  27
                                       the application is made by a foreign or international tribunal or ‘any interested person.’”
                                  28
                                                                                          3
                                          Case 4:20-mc-80116-DMR Document 16 Filed 12/08/20 Page 4 of 9




                                   1   Khrapunov v. Prosyankin, 931 F.3d 922, 925 (9th Cir. 2019) (quoting § 1782(a)).

                                   2          “However, simply because a court has the authority under § 1782 to grant an application

                                   3   does not mean that it is required to do so.” In re Republic of Ecuador, No. C-10-80255-CRB

                                   4   (EMC), 2010 WL 3702427, *2 (N.D. Cal. Sept. 15, 2010) (citing Intel, 542 U.S. at 264). The

                                   5   Supreme Court has identified several discretionary factors that a court should take into

                                   6   consideration in ruling on a Section 1782 request: (1) whether the “person from whom discovery

                                   7   is sought is a participant in the foreign proceeding”; (2) “the nature of the foreign tribunal, the

                                   8   character of the proceedings underway abroad, and the receptivity of the foreign government or

                                   9   the court or agency abroad to U.S. federal court judicial assistance”; (3) whether the request

                                  10   “conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a

                                  11   foreign country or the United States”; and (4) whether the request is “unduly intrusive or

                                  12   burdensome.” Intel, 542 U.S. at 264-65.
Northern District of California
 United States District Court




                                  13          B.      Motion to Quash
                                  14          Federal Rule of Civil Procedure 45 governs discovery of nonparties by subpoena. Fed. R.

                                  15   Civ. P. 45. The Advisory Committee Notes to Rule 45 state that “the scope of discovery through a

                                  16   subpoena is the same as that applicable to Rule 34 and the other discovery rules,” which in turn is

                                  17   the same as under Rule 26(b). Advisory Committee Notes to 1970 Amendment; Fed. R. Civ. P.

                                  18   34(a) (“A party may serve on any other party a request within the scope of Rule 26(b).”). Federal

                                  19   Rule of Civil Procedure 26 provides

                                  20                  Parties may obtain discovery regarding any nonprivileged matter that
                                                      is relevant to any party’s claim or defense and proportional to the
                                  21                  needs of the case, considering the importance of the issues at stake in
                                                      the action, the amount in controversy, the parties’ relative access to
                                  22                  relevant information, the parties’ resources, the importance of the
                                                      discovery in resolving the issues, and whether the burden or expense
                                  23                  of the proposed discovery outweighs its likely benefit.
                                  24   Fed. R. Civ. P. 26(b)(1). “Information within this scope of discovery need not be admissible in

                                  25   evidence to be discoverable.” Id. “Relevancy, for the purposes of discovery, is defined broadly,

                                  26   although it is not without ultimate and necessary boundaries.” Gonzales v. Google, Inc., 234

                                  27   F.R.D. 674, 679-80 (N.D. Cal. 2006).

                                  28          Rule 45 provides that “on timely motion, the court for the district where compliance is
                                                                                          4
                                          Case 4:20-mc-80116-DMR Document 16 Filed 12/08/20 Page 5 of 9




                                   1   required must quash or modify a subpoena that . . . subjects a person to undue burden.” Fed. R.

                                   2   Civ. P. 45(d)(3)(A)(iv). “Of course, if the sought-after documents are not relevant, nor calculated

                                   3   to lead to the discovery of admissible evidence, then any burden whatsoever imposed would be by

                                   4   definition ‘undue.’” Del Campo v. Kennedy, 236 F.R.D. 454, 458 (N.D. Cal. 2006) (quoting

                                   5   Compaq Computer Corp. v. Packard Bell Elec., Inc., 163 F.R.D. 329, 335-36 (N.D. Cal. 1995)).

                                   6   “[A] court determining the propriety of a subpoena balances the relevance of the discovery sought,

                                   7   the requesting party’s need, and the potential hardship to the party subject to the subpoena.”

                                   8   Gonzales, 234 F.R.D. at 680 (citation omitted). The party who moves to quash a subpoena bears

                                   9   the “burden of persuasion” under Rule 45(c)(3). Moon v. SCP Pool Corp., 232 F.R.D. 633, 637

                                  10   (C.D. Cal. 2005) (citations omitted).

                                  11   III.   DISCUSSION
                                  12          Mostafa does not dispute that Mahmoud’s application satisfies the statutory requirements
Northern District of California
 United States District Court




                                  13   of 28 U.S.C. § 1782. Instead, he argues that the application does not satisfy the third and fourth

                                  14   Intel discretionary factors. Mot. 5. The court discusses each in turn.

                                  15          A. Third Intel Factor
                                  16          The third Intel factor examines “whether the discovery request is an attempt to circumvent

                                  17   foreign proof-gathering restrictions or other policies of a foreign country of the United States.”

                                  18   Husayn v. Mitchell, 938 F.3d 1123, 1128 n.9 (9th Cir. 2019).

                                  19          Mostafa argues that this factor “weighs strongly” against Mahmoud and in favor of

                                  20   vacating the court’s order. According to Mostafa, Mahmoud seeks discovery of material that he

                                  21   could have attempted to obtain by following the foreign tribunal’s discovery rules. Mostafa

                                  22   submits a declaration by his attorney in France, Robinson Ladreit De Lacharriere, who states that

                                  23   French law recognizes litigants’ rights to gather evidence by way of a discovery procedure and

                                  24   that French judges “authorize such measures under strict conditions.” [Docket No. 5 (Ladreit

                                  25   Decl., Oct. 12, 2020) ¶ 11 (emphasis removed).] Ladreit states that Mahmoud did not attempt to

                                  26   seek any of the documents requested by the subpoena in France even though he could have

                                  27   pursued such production. Id. at ¶ 12.

                                  28          Mostafa also argues that if Mahmoud had attempted to use the French discovery
                                                                                         5
                                           Case 4:20-mc-80116-DMR Document 16 Filed 12/08/20 Page 6 of 9




                                   1   procedure, it is likely that a French judge would not have permitted him to obtain all of the

                                   2   documents he now seeks via the subpoena. According to counsel, a party seeking an order to

                                   3   produce evidence in France must prove that “the documents will be useful for the Judge to assess

                                   4   in ruling on the case” and “must prove the documents exist.” Id. at ¶ 12. Mostafa suggests that

                                   5   Mahmoud would be unable to satisfy these requirements, arguing that many of the documents

                                   6   requested by the subpoena are not relevant to the French proceeding because they are related to

                                   7   real property located in Iran. According to Mostafa, only Ghoraichi’s “French estate” is at issue in

                                   8   the French proceedings, and the French estate does not include real property located in Iran or

                                   9   elsewhere. Instead, the French estate consists only of “her movable assets located in France and in

                                  10   foreign countries and her real property in France.” Therefore, he argues, documents related to real

                                  11   property in Iran are not relevant to the proceedings in France. Id. at ¶¶ 5-6, 13-14.

                                  12          Additionally, Mostafa notes that in order to obtain the requested discovery from the French
Northern District of California
 United States District Court




                                  13   court, Mahmoud would have to prove “that additional documents do exist.” Ladreit Decl. ¶ 15.

                                  14   Mostafa states that he already provided “all available information regarding Ms. Ghoraichi’s

                                  15   Iranian bank accounts and tax certificates” to Mahmoud’s counsel in France during the lower court

                                  16   proceedings.” Id.

                                  17          Based on the foregoing, Mostafa contends that “it appears that Mahmoud is trying to use §

                                  18   1782 to circumvent or avoid the considered policies and procedures of France.” Mot. 7.

                                  19          In response, Mahmoud submits a declaration by his French counsel, Kenneth M.

                                  20   Weissberg, who disputes the availability and effectiveness of French procedures to gather

                                  21   evidence for use in this case. [Docket No. 9-1 (Weissberg Decl., Oct. 23, 2020 (“Weissberg Decl.

                                  22   II”) ¶¶ 6-8, 9-10.] He states that the available discovery proceedings in France “would not at all

                                  23   achieve the same results as discovery proceedings pursuant to U.S.C. § 1782” for various reasons,

                                  24   including limited methods of enforcement by French courts. He avers that this is why Mahmoud

                                  25   requested the assistance of this court to obtain evidence from Mostafa. Id. at ¶¶ 10-15.2

                                  26
                                  27
                                       2
                                        Petitioner also disputes Mostafa’s contentions that documents regarding real property in Iran are
                                       not relevant to the French proceeding and that Mostafa provided all “available information” in his
                                  28   possession to Petitioner’s counsel. Weissberg Decl. II ¶¶ 18-21. The court need not resolve these
                                       disputes in order to rule on the present motion.
                                                                                        6
                                          Case 4:20-mc-80116-DMR Document 16 Filed 12/08/20 Page 7 of 9




                                   1          The record does not support Mostafa’s claim that Mahmoud’s application is an attempt to

                                   2   circumvent French proof-gathering restrictions. The evidence Mostafa offers to support his

                                   3   position appears to be Mahmoud’s failure to seek this discovery in the French proceeding coupled

                                   4   with Mostafa’s belief that Mahmoud would not have been able to obtain the requested documents

                                   5   even if he had pursued discovery in France. These arguments are unavailing, because “[t]he fact

                                   6   that more evidence may be obtained via a § 1782 application than via the foreign discovery

                                   7   procedures does not amount to circumvention and does not militate against approval of the

                                   8   application.” Illumina Cambridge Ltd. v. Complete Genomics, Inc., No. 19-MC-80215-WHO

                                   9   (TSH), 2020 WL 820327, at *5 (N.D. Cal. Feb. 19, 2020) (citing In re Nikon Corp., No. 17-mc-

                                  10   80071-BLF, 2017 WL 4647753, at *4 (N.D. Cal. Oct. 16, 2017)). Instead, “[a] petitioner seeks to

                                  11   circumvent foreign discovery restrictions when it seeks discovery ‘that cannot be obtained because

                                  12   the foreign jurisdiction prohibits the discovery of those documents.’” Illumina, 2020 WL 820327,
Northern District of California
 United States District Court




                                  13   at *5 (quoting In re Accent Delight Int’l Ltd., 791 F. App’x 247, 251 (2d Cir. 2019) (emphasis in

                                  14   original)); see also In re: Application of Joint Stock Co. Raiffeinsenbank, No. 16-MC-80203-MEJ,

                                  15   2016 WL 6474224, at *6 (N.D. Cal. Nov. 2, 2016) (“Seeking more discovery than Russian

                                  16   discovery procedures allow does not circumvent Russian law.” (citation omitted)). Here, Mostafa

                                  17   presents no evidence that French policy or restrictions “prohibit the discovery sought” by

                                  18   Mahmoud. See In re Accent Delight, 791 F. Appx at 251 (“[t]hat a country does not enable broad

                                  19   discovery within a litigation does not mean that it has a policy that restricts parties from obtaining

                                  20   evidence through other lawful means.” (quotation and citation omitted)); see also In re Ex Parte

                                  21   Application of Mentor Graphics Corp., No. 16-MC-80037-HRL, 2017 WL 55875, at *2 (N.D.

                                  22   Cal. Jan. 4, 2017) (finding that third Intel factor weighed in favor of permitting discovery for use

                                  23   in French proceedings, noting “the French court may still determine for itself whether to admit the

                                  24   evidence obtained through discovery in the United States.”). Moreover, contrary to Mostafa’s

                                  25   apparent position, the Supreme Court has held that there is no foreign discoverability limitation on

                                  26   the provision of section 1782 assistance, i.e., the statute does not bar granting section 1782

                                  27   applications simply because the documents would be unobtainable if located in the foreign

                                  28   jurisdiction. Intel, 542 U.S. at 260-61 (“nothing in the text of § 1782 limits a district court’s
                                                                                          7
                                          Case 4:20-mc-80116-DMR Document 16 Filed 12/08/20 Page 8 of 9




                                   1   production-order authority to materials that could be discovered in the foreign jurisdiction if the

                                   2   materials were located there.”).

                                   3          Additionally, while Mahmoud does not indicate whether he has requested discovery in the

                                   4   French proceeding, there is “no requirement that the party seeking discovery pursuant to section

                                   5   1782 must first request discovery from the foreign tribunal.” In re Republic of Kazakhstan for an

                                   6   Order Directing Discovery from Clyde & Co. LLP Pursuant to 28 U.S.C. sec. 1782, 110 F. Supp.

                                   7   3d 512, 517 (S.D.N.Y. 2015) (citing Application of Malev Hungarian Airlines, 964 F.2d 97, 100

                                   8   (2d Cir. 1992)); see also In re Cathode Ray Tube (CRT) Antitrust Litig., No. C-07-5944-SC, 2013

                                   9   WL 183944, at *3 (N.D. Cal. Jan. 17, 2013) (“Courts need not determine that an applicant has

                                  10   exhausted its discovery attempts abroad.”).

                                  11          Accordingly, the court concludes that the third Intel factor does not support vacating its

                                  12   order granting section 1782 discovery.
Northern District of California
 United States District Court




                                  13          B.      Fourth Intel Discretionary Factor
                                  14          Under the fourth Intel factor, the court asks whether the discovery is “unduly intrusive or

                                  15   burdensome.” Intel, 542 U.S. at 265. Once a court has determined that discovery through section

                                  16   1782 is not being used to circumvent foreign proof-gathering restrictions and grants the section

                                  17   1782 application, “the ordinary tools of discovery management, including [Federal Rule of Civil

                                  18   Procedure] 26, come into play; and with objections based on the fact that discovery is being

                                  19   sought for use in a foreign court cleared away, section 1782 drops out.” Husayn, 938 F.3d at 1128

                                  20   n.9 (quotation and citation omitted). “In other words, once a section 1782 application is granted,

                                  21   the ordinary rules of civil procedure relating to discovery shift into place.” Id.

                                  22          As noted, Mostafa moves to quash the subpoena pursuant to Rule 45. His sole argument in

                                  23   favor of quashing the subpoena is that compliance would be unduly burdensome. According to

                                  24   Mostafa, the subpoena seeks documents that “would likely be located in Ms. Ghoraichi’s Parisian

                                  25   apartment to which only Mahmoud has access” or are “outside the United States, in Iran or

                                  26   France.” Mot. 8. He states that due to COVID-19 and restrictions on international travel, he “is

                                  27   poorly positioned to search for the requested documents.” Id. Notably, Mostafa offers no

                                  28   evidence to support his assertions about the location of, his access to, or the burden associated
                                                                                          8
                                          Case 4:20-mc-80116-DMR Document 16 Filed 12/08/20 Page 9 of 9




                                   1   with producing responsive documents.

                                   2          As noted, the court ordered the parties to meet and confer about the scope of the subpoena

                                   3   in order to eliminate or narrow their disputes and to submit a joint letter setting forth their final

                                   4   compromises for each dispute. That letter is due by December 16, 2020. [See Docket No. 15.]

                                   5   Therefore, Mostafa’s motion to quash the subpoena is denied without prejudice. To the extent that

                                   6   the parties are unable to resolve their disputes about the subpoena and Mostafa maintains his

                                   7   objection that production of some or all of the requested documents would be unduly burdensome,

                                   8   any joint letter must be accompanied by a sworn declaration by Mostafa that sets forth in detail all

                                   9   facts that support any such argument.

                                  10   IV.    CONCLUSION
                                  11          For the foregoing reasons, Mostafa Vahabzadeh’s motion to vacate the August 28, 2020

                                  12   order authorizing discovery is denied. The motion to quash is denied without prejudice.
Northern District of California
 United States District Court




                                                                                                                 ISTRIC
                                  13
                                                                                                            TES D      TC
                                  14          IT IS SO ORDERED.                                           TA




                                                                                                                                  O
                                                                                                     S




                                                                                                                                   U
                                                                                                    ED




                                                                                                                                    RT
                                                                                                                         DERED
                                  15   Dated: December 8, 2020
                                                                                                UNIT




                                                                                                                 O OR
                                  16                                                                     IT IS S
                                                                                          ______________________________________




                                                                                                                                         R NIA
                                                                                                        Donna M. Ryu
                                  17
                                                                                                                            yu
                                                                                                United States Magistrate Judge
                                                                                                                         a M. R
                                                                                                NO




                                                                                                                  onn
                                                                                                          Judge D

                                                                                                                                         FO
                                  18
                                                                                                  RT




                                  19                                                                     ER                          LI
                                                                                                    H




                                                                                                                                  A
                                                                                                              N                      C
                                  20                                                                              D IS T IC T   OF
                                                                                                                        R
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           9
